Case 2:18-cv-00002-BMM Document 68-2 Filed 02/21/19 Page 1 of 6

a John Meyer =
é& December 6, 2015 -@

Friends: | don't like asking for help but | can use some about now.

| went into a coma for a week after a ski accident in December 2015 and found
out the Big Sky Ski Resort didn't have safety signs to mark the terrain. | filed a
lawsuit in 2017 and said all the money will go towards purchasing healthcare
for the seasonal employees. Big Sky responded by filing a counter lawsuit
against me using the largest law firm in Montana. The army of corporate
lawyers, paralegals, secretaries, and assistants lost their motion to dismiss my
case and now we're headed to trial.

The judge suggested | retain a law firm. If you know of a big law firm in New
‘York, Chicago, D.C., Denver, etc. that is willing to go to trial to get healthcare
for approximately 1,000 people please let me know.

Please share. Thank you.

 

Oo¥ 27 6 Comments & Shares

r Like () Comment & Share

€ Jena Nash Reno Berg???
Like - Reply - 10w

mi) Tena Threelrons Gods law finn! No one can beat him! ,!, .). w!. we
shall Keep u in our prayers!! Gee at least youre trying to help them by
getting them health insurance! Makes no sense but ya call on that law
firm n He shall see u thru!

Like - Reply - 10w Oo:
Case 2:18-cv-00002-BMM Document 68-2 Filed 02/21/19 Page 2 of 6

Adam Talley So because you didn't follow the first rule of the skier's
code (stay in control) you're going to sue? Skiing is an inherently
hazardous activity. You expect the area to mitigate every tree, rock,
and ice chunk you might encounter? It's an exciting and risky world out
there, at least until a bunch of whiners who won't take accountability
manage to get a bunch of lawyers to turn it into oppressed joyless
nanny state. Maybe you should just stay on the sofa and play video
games. Leave the mean of world to those of us who can accept
responsibility for what we choose to do. And by the way, this is my
20th year as a member of the National Ski Patrol. So while your
playing those videos, try not strain your thumb... wouldn't want you
suing Nintendo.....

-_ 4

Like - Reply - 10v - Edited
™ Hide 74 Replies

_

e& John Meyer Why do Resorts have safety sians?
Like - Reply - 10w 2

e Adami Talley Ask them. We try to mark man-made hazards
when we find them. We cannot mark every natural hazard.

Safety signs are no substitute for your awareness and common
sense.

Like - Reply - 10w - Edited

John Meyer They can't mark hazards if they don't have signs.
Like - Reply - 10w oO:

e
-

Adam Talley Who said they are obligated to mark anything?

Like - Reply - 10w

e
-

John Meyer | rest my case. ©O 4
Like - Reply - 10w

Adam Talley lf you cannot handle the terrain and conditions,
then don't ski it. Fl give you a courtesy ride. | do it all the time.
You chose to ski conditions you weren't prepared for
apparently.

Like - Reply - 10w

e Adam Talley Signs..... like the ane on the coffee cup waming
that the contents are hot... yes, you must be a lawyer too...
Like - Reply - 1Ow

ée John Meyer Adam Talley Please share my post with as many
people as you can.
Like - Reply - 10w o °
Case 2:18-cv-00002-BMM Document 68-2 Filed 02/21/19 Page 3 of 6

Adam Talley There are enough examples of irresponsible
absurdity in this country without me citing you. If | need an
example of why this country is tuming into a billboard of
waming labels to protect the dait from themselves I'll be sure to

USe@ YOU as an example. | hope you keep losing elections.....
-~ 3
Like - Reply - 10w - Edited =

John Meyer Adam Talley Thank you for your support.
Like - Reply - 10w :

Dawn Marie You're a réal peach Adam It's quite apparent
youre not here to support my brothers cause, which is your
prerogative. However, there is no need to come on here being
an utterly disrespectiul jackass. | thank God every day that he
pulled through and is alive! I'll pray for you and your ughy heart
Nir Grinch.

Like - Reply - 10w - Edited O:

Adam Talley People like Mr. Meyer, who feel compelled to
make others pay for their mistakes, are a pox on recreational
sports. lf they succeed in their quest to mitigate each and every
hazard wildness offers they will create a dull, dreary world
devoid of exhilar... See More

Like - Reply - 1Ow

Jena Nash Reno Adam pemaps you should shut your pie hole
and look at the stat numbers on just how many people are
injured at Big Sky, exactly the same way.

|
Like - Reply - 10we 0:

John Meyer lf Big Sky doesn't want to mark any ski terrain or
provide any ski patrol at all then! am fine with assuming all
responsibility. But when Big Sky does not provide its
employees with the tools they need to do their jobs that is
simply reckless and imesponsible.

4
Like - Reply - 1Ow ©

Stacey Tompkins You are so unkind in this post Adam, have
you ever had a conversation that is a meaningful respectiul
dialogue’? Its an awesome skill to have.

Like - Reply - 1Ow O=
Phil Knight Adam Talley Ever had a TBI? You are harassing
someone who has. Try growing a heart

Like - Reply - 1Ow © ‘
Case 2:18-cv-00002-BMM Document 68-2 Filed 02/21/19 Page 4 of 6

Jessica Karjala Adam Talley whoa. | believe John asked for
references.

Like - Reply - 1Ove o

Phil Knight Where do you patrol Adam? ©:
Like - Reply - 10ve

Jena Nash Reno Phil Knight second best question in this
thread. | so want to know which of Boyne Min resorts he patrols
at.

Like - Reply - 10w 0:

Jena Nash Reno And now Adam has nothing to say? National
Ski Patrol here | come. | believe Mr. Talley has taken one to
many motorcycle crash impacts to the head.

Like - Reply - 1Owe - Edited

Jennifer Runnels Adam the “ski patroller has never been to
Big Sky.

Like - Reply - 10ve ©

Adam Talley There we are Jena Nash Reno, now you are
going to say | should be restricted from making comments ina
public forum. | do not work at a Boyne Min property. | am aware
of the toll these lawsuits take on the industry. In Europe people
understand that skiing has inherent risk, and there is no
mechanism to sue. Continue to think you champion liberty and
freedom of choice, but you are an agent of legislated
totalitarianism... “there oughi to be a law. _* Just what the world
needs...

Like - Reply - 10ve
Case 2:18-cv-00002-BMM Document 68-2 Filed 02/21/19 Page 5 of 6

= John Meyer oe.
& January 18 - @&

Court on Thursday. Judge said | should have done a better job conferring with
Big Sky attorneys. They will be releasing more dacuments. Any seithement or
jury award from the lavsuit will be used to provide healthcare for seasonal
employees and a pay raise for the ski patrol.

 

a Like Co Comment Se Share

Like - Reply - 4

= John P Yellowmule Give um Hell. John..

Andrew Voth Mo F @§ ‘s. ‘You got this! © 1
Like - Reply - dur

Phil Knight Rock on my friend, stick it to em.

Like - Reply - 4

Sil Strung Good Luck.
Like - Reply - 4uv
Case 2:18-cv-00002-BMM Document 68-2 Filed 02/21/19 Page 6 of 6

a= John Meyer oe
€ February 9 at 2:06 PM - @

4 former Big Sky employee told me that Big Sky used to let him go a few times
each year so he would only be considered a seasonal and it didn't have to
provide him with healthcare. Can anyone verity?

 

ial _ 7 x -
=F 10 1 Share

og) Like (J) Comment ce Share

=> John Meyer “=e
€ February 9 at $:06 PM - @&

im starting to collect names and stories of people who have worked for Big

Sky Resort in the past and were fired and then rehired to avoid being treated

as a permanent and receiving health insurance. If you or someone you know
has had this happen please get ahold of me. Your info will be kept confidential.

 

Oot = — == = — = “ >
SDs 42 5 Shares
